United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                         August 24, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                             No. 05-51087
                           Summary Calendar



                      UNITED STATES OF AMERICA,

                         Plaintiff-Appellee,

                                 versus

                         MICHAEL SEAN MEYER,

                        Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 5:02-CR-542-1
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Michael Sean Meyer appeals his 327-month sentence following

his   jury-trial   conviction   for   possession     of   a   firearm     by    a

convicted felon pursuant to 18 U.S.C. § 922(g)(1).            He argues that

the evidence   presented   in   support   of   the   enhancement       of    his

sentence under the Armed Career Criminal Act (ACCA), 18 U.S.C. §

924(e), was not sufficiently reliable to support the district

court’s finding that he had three qualifying predicate offenses

under the ACCA, and his sentence thus was unreasonable.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-51087
                                  -2-

     Section 924(e) subjects a defendant convicted under § 922(g)

to a minimum sentence of 15 years if he has three prior convictions

for “a violent felony or a serious drug offense, or both, committed

on occasions different from one another.”         § 924(e)(1).   The

Government presented no evidence whatsoever to support the fact of

Meyer’s prior convictions as required under Taylor v. United

States, 495 U.S. 575, 601-02 (1990), and Shepard v. United States,

544 U.S. 13, 15-16 (2005).   See id.; United States v. Garza-Lopez,

410 F.3d 268, 274 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005);

United States v. Martinez-Cortez, 988 F.2d 1408, 1415 & n.30 (5th

Cir. 1993).   Accordingly, Meyer’s sentence is vacated and the case

is remanded for resentencing.

     On remand, the district court should order the Government to

supplement the record with documentary evidence authorized under

Taylor and Shepard to aide its determination of whether Meyer’s

prior convictions warrant the ACCA enhancement.    See United States

v. Bonilla-Mungia, 422 F.3d 316, 321 (5th Cir.), cert. denied, 126

S. Ct. 819 (2005).

     CONVICTION AFFIRMED; SENTENCE VACATED; CASE REMANDED FOR
RESENTENCING; DISTRICT COURT DIRECTED TO ALLOW SUPPLEMENTATION OF
THE RECORD.